Citation Nr: 0819631	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  03-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
December 1995.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The issue on appeal was originally before the Board in 
September 2004, where it was remanded for additional 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDING OF FACT

The veteran does not have hearing loss disability for VA 
disability compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in June 2002.  In May 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records.  The evidence of record also contains a report of VA 
examination performed in November 2007 with a December 2007 
addendum.  The examination report and addendum when 
considered together are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and has 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has reported military exposure to aircraft while 
wearing hearing protection.  He denied a history of any 
civilian occupational noise exposure and/or recreational 
noise exposure.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A December 1992 examination performed for enlistment purposes 
reflects that the veteran's ears were clinically evaluated as 
normal.  In addition, he underwent an audiometric 
examination.  Speech recognition testing was not done as part 
of the examination.  The audiological evaluation showed pure 
tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
15
10
0
0
LEFT
0
0
0
5
0

The veteran underwent another audiometric examination in 
December 1993.  Speech recognition testing was not done as 
part of the examination.  The audiological evaluation showed 
pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
25
10
5
5
LEFT
10
10
0
10
5

A January 1994 examination performed for non-flying periodic 
purposes reflects that the veteran's ears were clinically 
evaluated as normal.  In addition, he underwent an 
audiometric examination.  Speech recognition testing was not 
done as part of the examination.  The audiological evaluation 
showed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
10
5
0
LEFT
10
5
5
10
5

The veteran underwent another audiometric examination in 
February 1995.  Speech recognition testing was not done as 
part of the examination.  The audiological evaluation showed 
pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
10
5
LEFT
10
10
5
5
0


A December 1995 examination performed for separation purposes 
reflects that the veteran's ears were clinically evaluated as 
normal.  

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  As noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . .  For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for disability 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran underwent a VA examination in November 2007.  He 
reported hearing loss in both ears that has gradually grown 
worse over the years.  He stated that he had a rarely 
occurring humming about 1-2 times a month.  He reported 
dizziness about 2 times a month.  

Speech recognition testing showed scores of 96 percent for 
the right ear and 94 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 24 decibels and a left ear 
average of 25 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
20
25
LEFT
25
25
25
25
25

The VA examiner assessed normal hearing sensitivity in both 
ears.  The examiner noted that the test results did not 
indicate a problem that, if treated, would cause a change in 
hearing thresholds.  In a December 2007 addendum, the 
examiner stated that the veteran did not have a hearing loss 
for the frequencies 500-4,000 Hz; therefore it is not related 
to military noise.  

Impaired hearing will be considered to be a disability only 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, the veteran's hearing is within 
normal limits in both ears.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110; 1131;  see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no probative medical evidence of a current hearing loss 
disability in this case, as defined by the applicable 
regulation, service connection for hearing loss must be 
denied.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss disability.  As detailed, service audiometric 
testing in 1992, 1993, 1994, and 1995 did not show hearing 
loss as defined by 38 C.F.R. § 3.385.  Audiometric 
examination performed in November 2007 also failed to show 
that the regulatory criteria for hearing loss disability for 
VA compensation purposes have been met.  

The Board has considered the veteran's own lay statements to 
the effect that he has hearing loss disability which is 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
finding and the veteran has not been shown to have the 
medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss disability 
is not warranted.

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


